DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 18 November, with respect to independent claims 1 and 20 have been fully considered and are persuasive.  The rejection of independent claims 1 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the display panel further comprises a spacer disposed between the first area and the second area and between the first bending portion and the third bending portion when the display panel is in the bent state, wherein an opening, which is located at a boundary between the first area and the first bending portion, is defined in the spacer, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the display panel further comprises a spacer disposed between the first area and the second area and between the first bending portion and the third bending portion when the display panel is in the bent state, wherein an opening, which is located at a boundary between the first area and the first bending portion, is defined in the spacer, as claimed in combination with the remaining limitations of independent claim 20. 
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the cover window covers the first area, the first bending portion and the second bending portion, as claimed in combination with the remaining limitations of independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


14 January 2022